STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
17th day of November, 2014, by and among City Media, Inc., a Utah corporation
(hereinafter referred to as the “Company”) and Weed Growth Fund, Inc., a Nevada
corporation (hereinafter referred to as the “Buyer”), on the following:




Premises




A.

Buyer has engaged in preliminary discussions with the Company regarding the
purchase of the shares of the Company’s restricted common stock, par value
$0.001 per share (the “Common Stock”).




B.

The Company is interested in selling shares of its common stock in an effort to
raise one hundred thousand dollars ($100,000) in capital to be used to pay off
certain promissory notes and related interests as well as other accounts
payables.




C.

The Company and Buyer want to set forth their understanding as to the terms and
conditions of the purchase by Buyer of the shares of Common Stock.




Agreement




BASED, upon the foregoing premises, which are incorporated herein by this
reference, and for and in consideration of the mutual promises and covenants
hereinafter set forth, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, it is agreed as follows:




ARTICLE I

PURCHASE OF COMMON STOCK




1.01

Purchase and Sale of Common Stock.   Buyer agrees to purchase from the Company
and the Company agrees to sell to Buyer three million three thousand and six
hundred (3,003,600) shares of Common Stock for a purchase price of $0.0333  per
share for an aggregate purchase price of one hundred thousand dollars
($100,000).




1.02

Closing.




a)

The purchase and sale of the shares of Common Stock shall take place at a
closing (the “Closing”), to be held at such date, time and place at the law
office of Conrad Lysiak as shall be determined by the Buyer and the Company but
in no event later than November 17, 2014.




b)

At the Closing:




i)

The Company shall deliver to the Buyer a certificate (or certificates) for the
shares of Common Stock.




ii)

The Buyer shall pay to the Company the Purchase Price for the shares of Common
Stock.




















--------------------------------------------------------------------------------



iii)

At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.  




iv)

All representations, covenants and warranties of the Company and Buyer contained
in this Agreement shall be true and correct on and as of the closing date with
the same effect as though the same had been made on and as of such date.







ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE COMPANY




As an inducement to, and to obtain the reliance of Buyer in connection with its
purchase of the shares of Common Stock, the Company represents and warrants as
follows:




2.01

Private Offering.    The offer, offer for sale, and sale of the shares of Common
Stock have not been and will not be registered with the Securities and Exchange
Commission (the “Commission”).  The shares of Common Stock shall be offered for
sale and sold pursuant to the exemptions from the registration requirements of
Section 5 of the United States Securities Act of 1933, as amended, and as such,
will be deemed “restricted securities” limiting the shares ability to be resold.
 




2.02

Approval of Agreement.

   The Company has full corporate power, authority, and legal right and has
taken, or will take, all action required by law, its articles of incorporation,
bylaws, and otherwise to execute and deliver this Agreement and to consummate
the transactions herein contemplated including the issuance of the shares of
Common Stock.  The board of directors of the Company has authorized and approved
the execution, delivery, and performance of this Agreement and the transactions
contemplated hereby including the issuance of the shares of Common Stock.




2.03

Legal Right.  The performance of this Agreement and the consummation of the
transactions herein contemplated will not result in a material breach or
violation of any of the terms and provisions of, or constitute a default under,
any statute (except federal and state securities laws, compliance with which is
elsewhere provided for in particular detail), indenture, mortgage or other
agreement or instrument to which the Company is a party or by which it is bound
by any order, rule or regulation directed to the Company or its affiliates by
any court or governmental agency or body having jurisdiction over them; and no
other consent, approval, authorization or action is required for the
consummation of the transactions herein contemplated other than such as have
been obtained.




2.04

Validly Issued.   The Common Stock, when issued, will be duly authorized,
validly issued, and non-assessable.




2.05

Organization.    The Company has been duly organized and is now, and always
during the period of the offer and sale will be, a validly existing corporation
under the laws of the state of Utah lawfully qualified to conduct the business
for which it was organized and which it proposes to conduct.  The Company will
always during the period of the offer and sale of the shares of Common Stock be
qualified to














2


--------------------------------------------------------------------------------

conduct business as a foreign corporation in each jurisdiction where the nature
of its business requires such qualification.




2.06

Capitalization.    The Company has an authorized capitalization of 100,000,000
shares of capital stock with 90,000,000 shares of Common Stock, $0.001 par value
and 10,000,000 shares of preferred stock, par value $0.001 per share.   The
Company currently has 8,968,000 shares of Common Stock issued and outstanding
and no shares of preferred stock issued and outstanding.  




2.07

Financial Statements.




(a)

The Company’s audit financial statements for the year ended September 30, 2013
and 2012 and the Company’s unaudited financial statements for the dates and
periods ended June 30, 2014 and 2013, present fairly the financial position, the
results of operations and cash flows of the Company.  The Company did not have,
as of the date of any such balance sheets, except as and to the extent reflected
or reserved against therein, any liabilities or obligations (absolute or
contingent) which should be reflected in a balance sheet or the notes thereto
prepared in accordance with generally accepted accounting principles, and all
assets reflected therein present fairly the assets of the Company, in accordance
with generally accepted accounting principles. The Company maintains a standard
system of accounting established and maintained in a manner permitting the
preparation of financial statements in accordance with generally accepted
accounting principles.  




(b)

The Company has filed or will have filed as of the closing of this Agreement all
tax returns required to be filed by it from inception to the closing.  All such
returns and reports are accurate and correct in all material respects, except
for returns or reports that are not material or that would not create an adverse
effect.  The Company has no liabilities with respect to the payment of any
federal, state, county, local, or other taxes (including any deficiencies,
interest, or penalties) accrued for or applicable to the period ended on the
date of the most recent unaudited balance sheet of the Company, except to the
extent reflected on such balance sheet and adequately provided for, and all such
dates and years and periods prior thereto and for which the Company may at said
date have been liable in its own right or as transferee of the assets of, or as
successor to, any other corporation or entity, except for taxes accrued but not
yet due and payable, and no deficiency assessment or proposed adjustment of any
such tax return is pending, proposed or contemplated. Proper and accurate
amounts of taxes have been withheld by or on behalf of the Company with respect
to all compensation paid to employees of the Company for all periods ending on
or before the date hereof, and all deposits required with respect to
compensation paid to such employees have been made, in complete compliance with
the provisions of all applicable federal, state, and local tax and other laws.
 None of such income tax returns has been examined or is currently being
examined by the Internal Revenue Service, and no deficiency assessment or
proposed adjustment of any such return is pending, proposed, or contemplated.
 The Company has not made any election pursuant to the provisions of any
applicable tax laws (other than elections that relate solely to methods of
accounting, depreciation, or amortization) that would have a material adverse
affect on the Company, its financial condition, its business as presently
conducted or proposed to be conducted, or any of its properties or material
assets.  There are no tax liens upon any of the assets of the Company. There are
no outstanding agreements or waivers extending the statutory period of
limitation applicable to any tax return of the Company.




2.08

Title and Related Matters.   Except as disclosed or disclosed in the most recent
balance sheet of the Company and the notes thereto, the Company has good and
marketable title to all of its














3


--------------------------------------------------------------------------------

properties, inventory, interests in properties, and assets, which are reflected
in the most recent balance sheet of the Company or acquired after that date
(except properties, interests in properties, and assets sold or otherwise
disposed of since such date in the ordinary course of business), free and clear
of all mortgages, liens, pledges, charges, or encumbrances, except (i) statutory
liens or claims not yet delinquent; and (ii) such imperfections of title and
easements as do not, and will not, materially detract from, or interfere with,
the present or proposed use of the properties subject thereto or affected
thereby or otherwise materially impair present business operations on such
properties.




2.09

Litigation and Proceedings.   There are no actions, suits, or proceedings
pending or, to the knowledge of the Company, threatened by or against the
Company or affecting the Company, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  The Company does not have any knowledge of any default
on its part with respect to any judgment, order, writ, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality.




2.10

Material Contract Defaults.    The Company is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
condition of the Company, and there is no event of default or other event which,
with notice or lapse of time or both, would constitute a default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which the Company has not taken adequate steps to prevent such a
default from occurring.




2.11

Absence of Certain Changes of Events.

 Except as set forth in this Agreement since the date of the Company balance
sheet:




(a)

Except as disclosed on a separate schedule, there has not been (i) any material
adverse change in the business, operations, properties, level of inventory,
assets, or condition of the Company or (ii) any damage, destruction, or loss to
the Company (whether or not covered by insurance) materially and adversely
affecting the business, operations, properties, assets, or conditions of the
Company.




(b)

The Company has not (i) amended its articles of incorporation or bylaws; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary or material
considering the business of the Company; (iv) made any material change in its
method of management, operation, or accounting; (v) entered into any other
material transactions outside normal business operations;




(c)

Except as disclosed on a separate schedule, the Company has not (i) granted or
agreed to grant any options, warrants, or other rights for its stocks, bonds, or
other corporate securities calling for the issuance thereof; (ii) borrowed or
agreed to borrow any funds or incurred, or become subject to, any material
obligation or liability (absolute or contingent) except liabilities incurred in
the ordinary course of business; (iii) paid any material obligation or liability
(absolute or contingent) other than current liabilities reflected in or shown on
the most recent balance sheet of the Company and current liabilities incurred
since that date in the ordinary course of business; (iv) sold or transferred, or
agreed to sell or transfer, any of its assets, properties, or rights (except
assets, properties, or rights not used or useful in its business which, in












4




--------------------------------------------------------------------------------

the aggregate have a value of less than $5,000 or canceled, or agreed to cancel,
any debts or claims (except debts and claims which in the aggregate are of a
value of less than $5,000); (v) made or permitted any amendment or termination
of any contract, agreement, or license to which it is a party if such amendment
or termination is material, considering the business of the Company; or (vi)
issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock); and




(d)

To the best knowledge of the Company, it has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
the Company.  







ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE BUYER




As an inducement to, and to obtain the reliance of the Company in connection
with its purchase of the shares of Common Stock, Buyer represents and warrants
as follows:




3.01

Representations.   Buyer is not relying on any representation or warranty of the
Company, whatsoever, except those representations and warranties contained in
this Agreement.




3.02

Standing and Authority of Buyer.   Buyer has all requisite power and authority
to execute and deliver this Agreement, to perform Buyer’s obligations hereunder
and to consummate the transactions contemplated hereby.




3.03

Execution and Delivery; No Conflict.




(a)

This Agreement has been duly executed and delivered by the Buyer and constitute
the valid and binding obligation of Buyer, enforceable against Buyer in
accordance with the terms herein, except as the same may be limited by:  (i)
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
generally the enforcement of creditors’ rights; (ii) equitable principles; and
(iii) public policies with respect to the enforcement of indemnification
agreements.




(b)

The execution, delivery and performance of this Agreement by Buyer and the
consummation of the transactions contemplated hereby:  (i) have been duly and
validly authorized by all necessary action on the part of Buyer; and (ii) are
not prohibited by, do not violate any provision of, and will not result in the
breach of or accelerate or permit the acceleration of, the performance required
by the terms of any applicable law, rule regulation, judgment, decree, order, or
other requirement of the United States or any state of the United States, or any
court, authority, department, commission, board, bureau, agency, or
instrumentality of either thereof in a manner which would have a material
adverse affect on the Buyer, or any material contract, indenture, agreement or
commitment, to which the Buyer is a party or bound.




3.04

Consents and Approvals.   The execution, delivery, and performance by Buyer of
this Agreement and the consummation by Buyer of the transactions contemplated
hereby do not require the Buyer to obtain any consent, approval or action of, or
give any notice to, any corporation, person, firm, or














5


--------------------------------------------------------------------------------

judicial authority except:  (i) such as have been duly obtained or made, as the
case may be, and are in full force and effect on the date hereof; and (ii) those
which the failure to obtain would have no material adverse affect on the
transactions contemplated hereby.




3.05

Securities Representations.   Buyer understands and agrees that the consummation
of this Agreement including the issuance of shares of Common Stock as
contemplated hereby, constitutes the offer and sale of securities under the
Securities Act.  Buyer agrees that such transactions shall be consummated in
reliance on exemptions from the registration and prospectus delivery
requirements of such statutes which depend, among other items, on the
circumstances under which such securities are acquired.  In order to provide
documentation for reliance upon exemptions from the registration and prospectus
delivery requirements for such transactions, Buyer agrees that he will sign
appropriate representations and warranties related to its suitability to invest
in the Company, including an investment letter and suitability questionnaire
which are contained in the “suitability letter” attached hereto as exhibit “A.”
  Buyer understands that the shares of Common Stock have not been registered
under the Securities Act and must be held indefinitely without any transfer,
sale, or other disposition unless such shares are subsequently registered under
the Securities Act or registration is not required under the Securities Act in
reliance on an available exemption.  The shares of Common Stock to be acquired
by the Buyer under the terms of this Agreement will be acquired for the Buyer’s
own account, for investment, and not with the present intention of resale or
distribution of all or any part of the securities.  Buyer agrees that he will
refrain from transferring or otherwise disposing of any of the shares, or any
interest therein, in such manner as to violate the Securities Act or any
applicable state securities law regulating the disposition thereof.  Buyer is an
“accredited investor” within the meaning of Regulation D promulgated under the
Securities Act and has adequate means for providing for his current needs and
possible personal contingencies and has no need now and anticipates no need in
the foreseeable future to sell the shares of Common Stock which Buyer is
purchasing hereby.  Buyer understands that the shares of Common Stock being sold
pursuant to this Agreement are being offered and sold in reliance on specific
exemptions from the registration requirements of Federal and state securities
laws and that the Company is relying upon the truth and accuracy of Buyer’s
representations, warranties, agreements, and understandings set forth herein to
determine Buyer’s suitability to acquire the shares of Common Stock.




3.06

Disclosure Information.  Buyer has received all the information Buyer considers
necessary or appropriate for deciding whether or not to purchase the shares of
Common Stock.  Buyer further represents that he has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the shares of Common Stock.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Article 2 of this Agreement or the right of Buyer to rely thereon.




3.07

Investment Experience.   Buyer is an investor in securities of companies in the
development stage and acknowledges that he is able to fend for himself, can bear
the economic risk of his investment and has such knowledge and experience in
financial or business matters that he is capable of evaluating the merits and
risks of the investment in the shares of Common Stock.




3.08

Acknowledgment.   Buyer acknowledges that the Company has lost money since
inception, is in need of additional capital beyond the one hundred thousand
dollars ($100,000) being paid by Buyer, that its operations are subject to the
risks inherent in the establishment of a new business enterprise which is losing
money, and that there can be no assurance that the Company will ever achieve
profitability or that, if achieved, such profitability could be sustained.
 Buyer further acknowledges that an investment in the shares of Common Stock
involves substantial risk.














6


--------------------------------------------------------------------------------




3.09

Knowledge of Company.  Buyer is aware, through his own extensive due diligence
of all material information respecting the past, present and proposed business
operations of the Company, including, but not limited to, its technology, its
management, its financial position, or otherwise; and that the purchase price
being paid for the Common Stock bears no relationship to assets, book value or
other established criteria of value.  Buyer has conducted his own investigation
of the risks and merits of an investment in the Company, and to the extent
desired, including, but not limited to a review of the company’s books and
records, financial and Buyer has had the opportunity to discuss this
documentation with the directors and executive officers of the Company; to ask
questions of these directors and executive officers; and that to the extent
requested, all such questions have been answered to his satisfaction.




3.10

Informed Decision.  The Buyer has had an opportunity to consult with its
independent legal, tax and financial advisors, and together with such advisors,
has evaluated the transactions contemplated in this Agreement and has
independently determined to agree to the terms and conditions of this Agreement.
 No representation is being or has been made by the Buyer, the Company or either
of their respective advisors to the Buyer regarding the tax, financial, legal or
other effects to the Buyer or its stockholders of the transactions contemplated
in this Agreement.  The Buyer is familiar with and understands the business and
financial condition, operations and prospects of the Company and Buyer and is
sufficiently informed and sophisticated enough to make a decision regarding the
transactions contemplated by this Agreement.




3.11

Purchasing Entirely for Own Account.   The shares to be acquired by the Buyer
will be acquired for investment for the Buyer’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and the Buyer and its stockholders have no present intention of selling,
granting any participation in, or otherwise distributing the same.  Neither the
Buyer nor its stockholders presently have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Company shares of
Common Stock.




3.12

Disclosure of Information. The Buyer has had an opportunity to discuss the
Company’s business, management, financial affairs and the terms and conditions
of the sale of the shares of Common Stock with the Company’s management and has
had an opportunity to review the Company’s records. The Buyer is aware, through
its due diligence review of the Company that the Purchase Price for the shares
of Common Stock bear no relationship to assets, book value or other established
criteria of determining value.  The Buyer will further inform the Company of any
discrepancies, error or disagreement between any representation, warranty,
covenant or schedule of the Company or Buyer based on Buyer’s review of the due
diligence information and discussions with the Company or its management or has
otherwise come to the Buyer’s attention and will provide such notice to the
Company as soon as practicable after such discovery.




3.13

Accredited Investor. The Buyer is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.




3.14

Patriot Act.




(a)  The Buyer is not in violation of any legal requirements relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by














7


--------------------------------------------------------------------------------

Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (the “Patriot Act”).




(b)  The Buyer, nor, to the Buyer’s Knowledge, any affiliate, stockholder or
broker or other agent of the Buyer acting or benefiting in any capacity in
connection with this Agreement is any of the following:




(i)

a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;




(ii)

a person owned or controlled by, or acting for or on behalf of, any person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order;




(iii)

a person with which any party is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law;




(iv)

a person that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; or




(v)

a person that is named as a “specially designated national and blocked person”
on the most current list published by OFAC at its official website or any
replacement website or other replacement official publication of such list.




(c)

The Buyer, nor, to the Buyer’s Knowledge, any affiliate or stockholders or
broker or other agent of the Buyer acting in any capacity in connection with
this Agreement (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section3.30(b), (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.




3.15

Investment Experience.  Buyer is an investors in securities of companies with
size and structure similar to the Company’s and acknowledges that Buyer is able
to fend for himself, can bear the economic risk of its investment and has such
knowledge and experience in financial or business matters that he is capable of
evaluating the merits and risks of the investment in the shares of Common Stock
and in the proposed ongoing operations.  Further, Buyer acknowledges that the
future success of the Company will depend on Buyer’s management and not on the
current management of the Company.










ARTICLE IV

SPECIAL COVENANTS




4.01

Use of Proceeds.  All funds received through the purchase of shares shall be
used to pay for existing debts of the Company including those listed on exhibit
“B.”














8


--------------------------------------------------------------------------------




4.02

Activities of the Company.




(a)   From and after the date of this Agreement until the closing date and
except as set forth herein or as permitted or contemplated by this Agreement,
the Company will:




(i)

Carry on its business in substantially the same manner as it has heretofore;




(ii)

Maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it;




(iii)

Perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;




(iv)

Use its best efforts to maintain and preserve it business organization intact,
to retain its key employees, and to maintain its relationships with its material
suppliers and customers;




(v)

Except to the extent that noncompliance is not material or adverse to the
Company, duly and timely file for all taxable periods ending on or prior to the
closing date all federal, state, county, and local tax returns required to be
filed by or on behalf of such entity or for which such entity may be held
responsible and shall pay, or cause to pay, all taxes required to be shown as
due and payable on such returns, as well as all installments of tax due and
payable during the period commencing on the date of this Agreement and ending on
the closing date; and




(vi)

Fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.




(b)

From and after the date of this Agreement and except as provided herein until
the closing date, the Company will not:




(i)

Make any change in its articles of incorporation or bylaws;




(ii)

Enter into or amend any material contract, agreement, or other instrument,
except in the ordinary course of business; and




(iii)

Enter into any agreement for the sale of the Company’s securities without the
prior approval of the other party.




4.03

Access to Books and Records.   Until the closing date, the Company will afford
to Buyer and its authorized representatives full access to the properties,
books, and records of the Company in order that Buyer may have full opportunity
to make such reasonable investigation as it shall desire to make of the affairs
of the Company and will furnish the Buyer with such additional financial and
other information as to the business and properties of the Company as Buyer
shall from time to time reasonably request.

















9


--------------------------------------------------------------------------------



4.04

Purchase of Shares of Common Stock.  The Company and Buyer agree and understand
that the consummation of this Agreement including the sale of the shares of
Common Stock to Buyer as contemplated hereby, constitutes the offer and sale of
securities under the Securities Act and applicable state statutes.  The Company
and Buyer agree such transactions shall be consummated in reliance on exemptions
from the registration and prospectus delivery requirements of such statutes
which depend, among other items, on the circumstances under which such
securities are acquired.




(a)

In order to provide documentation for reliance upon exemptions from the
registration and prospectus delivery requirements for such transactions, the
signing of this Agreement and the delivery of appropriate separate
representations, including the “suitability letter” attached hereto as exhibit
“A” shall constitute the parties acceptance of, and concurrence in, the
following representations and warranties:




(i)

Buyer acknowledges that neither the SEC nor the securities commission of any
state or other federal agency has made any determination as to the merits of
acquiring the shares of Common Stock, and that this transaction involves certain
risks.




(ii)

Buyer has received and read the Agreement and understand the risks related to
the consummation of the transactions herein contemplated.




(iii)

Buyer has such knowledge and experience in business and financial matters that
he is capable of evaluating each business.




(iv)

Buyer has been provided with copies of all materials and information requested
by Buyer or their representatives, including any information requested to verify
any information furnished (to the extent such information is available or can be
obtained without unreasonable effort or expense), and the parties have been
provided the opportunity for direct communication regarding the transactions
contemplated hereby.




(v)

All information which Buyer has provided to the Company or their representatives
concerning their suitability and intent to hold shares in Common Stock following
the transactions contemplated hereby is complete, accurate, and correct.




(vi)

Buyer has not offered or sold any securities of the Company or interest in this
Agreement and has no present intention of dividing the shares of Common Stock to
be received or the rights under this Agreement with others or of reselling or
otherwise disposing of any portion of such stock or rights, either currently or
after the passage of a fixed or determinable period of time or on the occurrence
or nonoccurrence of any predetermined event or circumstance.




(vii)

Buyer understand that the shares of Common Stock has not been registered, but is
being acquired by reason of a specific exemption under the Securities Act as
well as under certain state statutes for transactions not involving any public
offering and that any disposition of the subject shares of Common Stock may,
under certain circumstances, be inconsistent with this exemption and may make
Buyer  an “underwriter,” within the meaning of the Securities Act.  It is
understood that the definition of “underwriter” focuses upon the concept of
“distribution” and that any subsequent disposition of the subject shares of
Common Stock can only be effected in transactions














10


--------------------------------------------------------------------------------

which are not considered distributions.  Generally, the term "distribution" is
considered synonymous with “public offering” or any other offer or sale
involving general solicitation or general advertising.  Under present law, in
determining whether a distribution occurs when securities are sold into the
public market, under certain circumstances one must consider the availability of
public information regarding the issuer, a holding period for the securities
sufficient to assure that the persons desiring to sell the securities without
registration first bear the economic risk of their investment, and a limitation
on the number of securities which the stockholder is permitted to sell and on
the manner of sale, thereby reducing the potential impact of the sale on the
trading markets.  These criteria are set forth specifically in rule 144
promulgated under the Securities Act.




(viii)

Buyer acknowledges that the shares of Common Stock must be held and may not be
sold, transferred, or otherwise disposed of for value unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  The Company is not under any obligation to register
the shares of Common Stock under the Securities Act, except as set forth in this
Agreement.  The Company is not under any obligation to make rule 144 available,
except as may be expressly agreed to by it in writing in this Agreement, and in
the event rule 144 is not available, or some other disclosure exemption may be
required before Buyer can sell, transfer, or otherwise dispose of such shares of
Common Stock without registration under the Securities Act.  The Company’s
registrar and transfer agent will maintain a stop transfer order against the
registration or transfer of the shares of Common Stock, and the certificates
representing the shares of Common  Stock will bear a legend in substantially the
following form so restricting the sale of such securities:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.




(ix)

The Company may refuse to register further transfers or resales of the shares of
Common Stock in the absence of compliance with rule 144 unless the Buyer furnish
the Company with a “no-action” or interpretive letter from the SEC or an opinion
of counsel reasonably acceptable to the Company stating that the transfer is
proper. Further, unless such letter or opinion states that the shares of Common
Stock are free of any restrictions under the Securities Act, the Company may
refuse to transfer the securities to any transferee who does not furnish in
writing to the Company the same representations and agree to the same conditions
with respect to such shares of Common Stock as set forth herein.  The Company
may also refuse to transfer the shares of Common Stock if any circumstances are
present reasonably indicating that the transferee's representations are not
accurate.

















11


--------------------------------------------------------------------------------



(b)

In connection with the transaction contemplated by this Agreement, the Company
and Buyer shall each file, with the assistance of the other and their respective
legal counsel, such notices, applications, reports, or other instruments as may
be deemed by them to be necessary or appropriate in an effort to document
reliance on such exemptions, and the appropriate regulatory authority in the
states where Buyer reside unless an exemption requiring no filing is available
in such jurisdictions, all to the extent and in the manner as may be deemed by
such parties to be appropriate.




(c)

In order to more fully document reliance on the exemptions as provided herein,
the Company and Buyer shall execute and deliver to the other, at or prior to the
closing, such further letters of representation, acknowledgment, suitability, or
the like as the Company or Buyer and its counsel may reasonably request in
connection with reliance on exemptions from registration under such securities
laws including but not limited to an investment letter.




(d)

The Company and Buyer acknowledge that the basis for relying on exemptions from
registration or qualifications are factual, depending on the conduct of the
various parties, and that no legal opinion or other assurance will be required
or given to the effect that the transactions contemplated hereby are in fact
exempt from registration or qualification.




4.05

Compliance with Rule 144.




(a)

The Company will use its best efforts to at all times satisfy the current public
information requirements of rule 144 promulgated under the Securities Act so
that its shareholders can sell restricted securities that have been held for one
year or more or such other restricted period as required by rule 144 as it is
from time to time amended.  This covenant shall survive the closing of this
Agreement.




(b)

Upon being informed in writing by any person holding restricted stock sold
pursuant to this Agreement that such person intends to sell any shares under
rule 144 promulgated under the Securities Act (including any rule adopted in
substitution or replacement thereof), the Company will certify in writing to
such person that it is compliance with rule 144 current public information
requirement to enable such person to sell such person’s restricted stock under
rule 144, as may be applicable under the circumstances.




(c)

If any certificate representing any such restricted stock is presented to the
Company’s transfer agent for registration or transfer in connection with any
sales theretofore made under rule 144, provided such certificate is duly
endorsed for transfer by the appropriate person(s) or accompanied by a separate
stock power duly executed by the appropriate person(s) in each case with
reasonable assurances that such endorsements are genuine and effective, and is
accompanied by an opinion of counsel satisfactory to the Company and its counsel
that such transfer has complied with the requirements of rule 144, as the case
may be, the Company will promptly instruct its transfer agent to register such
transfer and to issue one or more new certificates representing such shares to
the transferee and, if appropriate under the provisions of rule 144, as the case
may be, free of any stop transfer order or restrictive legend.




4.06

Designation of and Resignations of Directors and Officers.  On the Closing Date,
(a) Travis T. Jenson shall resign from his position as Directors of the Company
and Eric Miller and Jon McGee will be appointed to the Company’s board of
directors (b) Thomas J. Howells and Kelly Trimble














12


--------------------------------------------------------------------------------

shall resign from their officer position with the Company, effective as of the
Closing, (c) Eric Miller shall be appointed the President and CEO of the
Company, effective at Closing.  After compliance with Rule 14F-1, if required,
or such other provisions of the Exchange Act as may be applicable, if any,
Thomas J. Howells and Thomas J. Howells shall resignation from their position as
a directors shall become effective.  




4.07

Public Statements.  Subject to their respective legal obligations (including
requirements of stock exchanges and other similar regulatory bodies), the
Company and Buyer shall consult with one another, and use reasonable best
efforts to agree upon the text of any press release, before issuing any such
press release or otherwise making public statements with respect to the
transactions and in making any filing with any federal or state governmental or
regulatory agency or with any securities exchange with respect thereto.




4.08

No Representation Regarding Tax Treatment.  No representation or warranty is
being made by any party to any other regarding the treatment of this transaction
for federal or state income taxation.  Each party has relied exclusively on its
own legal, accounting, and other tax adviser regarding the treatment of this
transaction for federal and state income taxes and on no representation,
warranty, or assurance from any other party or such other party's legal,
accounting, or other adviser.




4.09

Expenses of Sale and Form 10K Filing.  The Company will pay all expenses
incident to the performance of its obligations hereunder, including but not
limited to the fees and expenses of its counsel and accountants, and the cost of
qualifying the offer and sale of the shares of Common Stock in various states or
obtaining an exemption from state registration requirements. The Buyer shall be
responsible for all of his expenses including attorney’s fees and shall pay the
costs of the Company’s Form 10K for the year ended 2014 including auditors
related to the Company’s 2014 audit in the amount of five thousand dollars
($5,000) or such other sum charged by the Company’s auditors for its 2014 audit
and all related Form 10K expenses, including legal, accounting, XBRL and edgar
filing fees shall be borne by Buyer even if this Agreement does not close
    This Section 4.09 shall survive the closing or termination of this
Agreement.




4.10

Consolidation/Reverse Split.  The Company hereby agrees that it will not engage
in any consolidation or reverse split of its shares of Common Stock for a period
of one year from the closing date of this Agreement.




ARTICLE V

MISCELLANEOUS




5.01

Attorney's Fees.  In the event that any party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the breaching party or parties shall reimburse the nonbreaching party or
parties for all costs, including reasonable attorneys' fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.




5.02

Entire Agreement.  This Agreement represents the entire agreement between the
parties relating to the subject matter hereof.  All previous agreements between
the parties, whether written or oral, have been merged into this Agreement.
 This Agreement alone fully and completely expresses the agreement of the
parties relating to the subject matter hereof.  There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.

















13


--------------------------------------------------------------------------------



5.03

Survival; Termination.  The representations, warranties, and covenants of the
respective parties shall survive the closing and the consummation of the
transactions herein contemplated for a period of six months from the closing,
unless otherwise provided herein.




5.04

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




5.05

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and such remedies may be enforced concurrently, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the closing, this Agreement may be
amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.




5.06

Binding Effect.  This Agreement shall inure to the benefit of and be binding
upon the Company and Buyer and their successors.  Nothing expressed in this
Agreement is intended to give any person other than the persons mentioned in the
preceding sentence any legal or equitable right, remedy or claim under this
Agreement.




5.07

Severability.  Every provision of this Agreement is intended to be severable.
 If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder hereof.




5.08

Captions.  The captions or headings in this Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define, or limit the scope, extent, or intent of this Agreement or any
provisions hereof.




5.09

Applicable Law.  The Company and Buyer hereby agree this Agreement shall be
governed by and construed and enforced under and in accordance with the laws of
the state of Utah and all subject matter and in persona jurisdiction shall be
the state courts of Utah and as such the Company and Buyer irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of Utah and of the United States of America located in Utah for any
actions, suits or proceedings arising out of or relating to this Agreement and
the Company and Buyer agree not to commence any action, suite or proceedings
relating thereto except in such courts.  




IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.




THE COMPANY:

THE BUYER:

City Media, Inc.

Weed Growth Fund, Inc.,

a Utah corporation

a Nevada corporation




By: /s/ Thomas J. Howells

By: /s/ Eric Miller

A Duly Authorized Officer

                              Eric Miller, CEO














14


--------------------------------------------------------------------------------







Exhibit A




SUITABILITY LETTER




TO:

City Media, Inc.




I make the following representations with the intent that they may be relied on
by City Media, Inc. (the "Company"), in determining my suitability as a
purchaser of securities of the Company (the "Shares").  




1.

I have had the opportunity to ask questions of, and receive answers and
information, from the officers of the Company and I deemed  such information
sufficient to make an investment decision on the Company.




2.

I have such knowledge and experience in business and financial matters that I am
capable of evaluating the Company, its business activities, and the risks and
merits of this prospective investment, and I am not utilizing a purchaser
representative (as defined in regulation D) in connection with the evaluation of
such risks and merits, except the following:   




3.

I shall provide a separate written statement from each purchaser representative
on the Purchaser Representative Acknowledgment form available from the Company
in which is disclosed (i) the relationship of the purchaser representative with
the Company, if any, which has existed at any time during the previous two
years, and compensation received or to be received as a result of such
relationship, and (ii) the education, experience, and knowledge in financial and
business matters which enables the purchaser representative to evaluate the
relative merits and risks of an investment in the Company.  




4.

The undersigned and the purchaser representatives listed above together have
such knowledge and experience in financial and business matters that they are
capable of evaluating the Company and the proposed activities thereof and the
merits and risks of this prospective investment.  




5.

I have adequate means of providing for my current needs and possible personal
contingencies and have no need in the foreseeable future for liquidity of an
investment in the Company.  




6.

Instructions:  Complete either (a) or (b) below, as applicable:




(a)      FOR ACCREDITED INVESTORS.  I confirm that I am an “accredited investor”
as defined under rule 501 of regulation D promulgated under the Securities Act
of 1933, as amended (the "Securities Act"), as checked below:  




(i)

Any bank as defined in section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in section 2(13) of the Securities
Act; any investment company registered under the Investment Company Act of 1940
or a business development company as defined in section 2(a)(48) of that Act;
any small business investment company licensed by the U. S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a








A-1




--------------------------------------------------------------------------------







state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000; any employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

o

Yes

o

No




(ii)

Any private business development company as defined in section 302(a)(22) of the
Investment Advisers Act of 1940;

o

Yes

o

No




(iii)

Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

o

Yes

o

No




(iv)

Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

o

Yes

o

No




(v)

Any natural person whose individual net worth, or joint net worth with that
person's spouse, exclusive of residence, at the time of his or her purchase
exceeds $1,000,000;

o

Yes

o

No




For purposes of category (v), the term "net worth" means the excess of total
assets over total liabilities.  




(vi)

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

o

Yes

o

No




In determining income, the undersigned should add to his or her adjusted gross
income any amounts attributable to tax exempt income received, losses claimed as
a limited partner in any limited partnership, deductions claimed for depletion,
contributions to an IRA or Keogh retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.




(vii)

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in section 230.506(b)(2)(ii); and

o

Yes

o

No








A-2




--------------------------------------------------------------------------------










(viii)

Any entity in which all of the equity owners are accredited investors.  

o

Yes

o

No




(b)

FOR NONACCREDITED INVESTORS.  I am not an accredited investor.




 The following information is being provided here in lieu of furnishing a
personal financial statement.




(i)

My net worth excluding principal residence, furnishings, and automobiles is at
least _____ times the total investment I intend to make in the Company;




(ii)

My annual disposable income, after excluding all of my personal and family
living expenses and other cash requirements for current obligations, is such
that the loss of my entire investment in the Company would not materially alter
my standard of living;

o

Yes

o

No




(iii)

Considering the foregoing and all other relevant factors in my financial and
personal circumstances, I am able to bear the economic risk of an investment in
the Company.

o

Yes

o   No




7.

I have previously been advised that I would have an opportunity to review all
the pertinent facts concerning the Company, and to obtain any additional
information which I might request, to the extent possible or obtainable, without
unreasonable effort and expense, in order to verify the accuracy of the
information provided me.  




8.

I have personally communicated or been offered the opportunity to communicate
with executive officers of the Company to discuss the business and financial
affairs of the Company, its products and activities, and its plans for the
future.  I acknowledge that if I would like to further avail myself of the
opportunity to ask additional questions of the Company, the Company will make
arrangements for such an opportunity on request.  




9.

I have been advised that no accountant or attorney engaged by the Company is
acting as my representative, accountant, or attorney.  








A-3




--------------------------------------------------------------------------------










10.

I will hold title to my interest as follows:  

o

Community Property

o

Separate Property

o

Joint Tenants, with Right of

o

Tenants in Common

Survivorship

o

Other (Single Person, Trust, Etc., Please Indicate.)










DATED this ____ day of October, 2014.  







Name (Please Print)

Name of Joint Subscriber, If Any







Signature

Signature







Street Address

Street Address







City, State, and Zip Code

City, State, and Zip Code








A-4




--------------------------------------------------------------------------------







INVESTMENT LETTER










City Media, Inc.

Re:

Purchase of Shares of Common Stock of City Media, Inc.




Gentlemen:  




In connection with the acquisition by the undersigned of shares of Common Stock
of City Media, Inc. (the “Common Stock”), the undersigned represents that the
shares of Common Stock are being acquired without a view to, or for, resale in
connection with any distribution of such shares of Common Stock or any interest
therein without registration or other compliance under the Securities Act of
1933, as amended (the "Securities Act"), and that the undersigned has no direct
or indirect participation in any such undertaking or in the underwriting of such
an undertaking.  




The undersigned understands that the shares of Common Stock have not been
registered, but are being acquired by reason of a specific exemption under the
Securities Act as well as under certain state statutes for transactions by an
issuer not involving any public offering and that any disposition of the subject
shares of Common Stock may, under certain circumstances, be inconsistent with
this exemption and may make the undersigned an "underwriter" within the meaning
of the Securities Act.  It is understood that the definition of an "underwriter"
focuses on the concept of "distribution" and that any subsequent disposition of
the subject shares of Common Stock can only be effected in transactions which
are not considered distributions.  Generally, the term "distribution" is
considered synonymous with "public offering" or any other offer or sale
involving general solicitation or general advertising.  Under present law, in
determining whether a distribution occurs when securities are sold into the
public market, under certain circumstances one must consider the availability of
public information regarding the issuer, a holding period for the securities
sufficient to assure that the persons desiring to sell the securities without
registration first bear the economic risk of their investment, and a limitation
on the number of securities which the stockholder is permitted to sell and on
the manner of sale, thereby reducing the potential impact of the sale on the
trading markets.  These criteria are set forth specifically in rule 144
promulgated under the Securities Act.  











A-5




--------------------------------------------------------------------------------










City Media, Inc.

Page Two







The undersigned acknowledges that the shares of Common Stock must be held and
may not be sold, transferred, or otherwise disposed of for value unless it is
subsequently registered under the Securities Act or an exemption from such
registration is available; the issuer is under no obligation to register the
shares of Common Stock under the Securities Act or under section 12 of the
Securities Exchange Act of 1934, as amended, except as may be expressly agreed
to by it in writing; if rule 144 is available, and no assurance is given that it
will be, initially only routine sales of such shares of Common Stock in limited
amounts can be made in reliance on rule 144 in accordance with the terms and
conditions of that rule; the issuer is under no obligation to the undersigned to
make rule 144 available, except as may be expressly agreed to by it in writing;
in the event rule 144 is not available, compliance with regulation A or some
other exemption may be required before the undersigned can sell, transfer, or
otherwise dispose of such shares of Common Stock without registration under the
Securities Act; the issuer's registrar and transfer agent will maintain a stop
transfer order against the registration of transfer of the shares of Common
Stock will bear a legend in substantially the following form so restricting the
sale of such shares of Common Stock.  




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND ARE
"RESTRICTED SECURITIES" WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.  




The issuer may refuse to register transfer of the shares of Common Stock in the
absence of compliance with rule 144 unless the undersigned furnishes the issuer
with a "no-action" or interpretative letter from the Securities and Exchange
Commission or an opinion of counsel reasonably acceptable to the issuer stating
that the transfer is proper; further, unless such letter or opinion states that
the shares of Common Stock are free of any restrictions under the Securities
Act, the issuer may refuse to transfer the shares of Common Stock to any
transferee who does not furnish in writing to the issuer the same
representations and agree to the same conditions with respect to such shares of
Common Stock as are set forth herein.  The issuer may also refuse to transfer
the shares of Common Stock if any circumstances are present reasonably
indicating that the transferee's representations are not accurate.  




Very truly yours,







Dated:

(Subscriber)










(Joint Subscriber)











A-6


